Citation Nr: 0739876	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence indicates that the veteran's 
bilateral knee condition preexisted active duty and did not 
undergo a permanent worsening during active duty.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on March 2, 2004, that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of supplemental statements of the case issued in 
February 2005 and March 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice provided in 
March 2006, prior to the March 2007 supplemental statement of 
the case, addressed the rating criteria and effective date 
provisions that are pertinent to the veteran's claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment records.  The veteran was provided 
opportunities to set forth his contentions during hearings 
before a Decision Review Officer and the undersigned Veterans 
Law Judge.  The appellant was afforded a VA medical 
examination in January 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

During an August 2004 RO hearing and a November 2007 hearing 
conducted by the undersigned Veterans Law Judge, the veteran 
contends in part that the running he had to do during boot 
camp caused a bilateral knee disability.  He notes that he 
had been very active in sports prior to enlisting in the 
military and did not have a preexisting knee condition or 
high knee caps.  In the alternative, the veteran contends 
that any preexisting bilateral knee disability was aggravated 
by the running he had to do during boot camp.  The veteran's 
cousin wrote in an April 2003 letter that he was raised with 
the veteran by the veteran's mother and therefore knew most 
of the veteran's medical problems.  He said that he was never 
aware that the veteran had any knee problems prior to 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A grant of service connection requires 
findings as to the existence of a current disability and a 
connection between the veteran's service and the disability.  
Watson v. Brown, 4 Vet. App. 309 (1993).  

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. 
§ 1111(West 2002).  

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

The presumption of soundness applies in this case.  
38 U.S.C.A. § 1111.  The veteran's service medical records 
show that his lower extremities were normal on clinical 
examination in March 1974.  A March 1974 report of medical 
history indicates cramps in the legs, and provides no 
pertinent physician's summary or elaboration. 

Nevertheless, the presumption of soundness is rebutted.  The 
totality of the medical evidence constitutes clear and 
unmistakable evidence that the veteran's bilateral knee 
condition existed prior to service and was not aggravated by 
service.  VAOGCPREC 3-2003.  

First, the service medical records show that the veteran's 
knee condition was a preexisting congenital condition.  A 
December 5, 1974 consultation request and report provides 
that the veteran had experienced pain in both knees for 
years, and currently had more pain on the sustained 
activities of basic training.  The pertinent diagnosis was 
chondromalacia of patella, bilateral (congenital anomaly, 
high riding patella).  It existed prior to service.

An undated narrative summary notes a history of knee pains 
for years, currently with more pain on the sustained 
activities of basic training.  The pertinent diagnosis was 
chondromalacia of patella, bilateral (congenital anomaly, 
high riding patella).  It was not in line of duty and existed 
prior to service.

The report of December 9, 1974 Medical Board Proceedings 
notes a pertinent diagnosis of chondromalacia of patella, 
bilateral (congenital anomaly, high riding patella).  It also 
found that this condition was of unknown date of origin, was 
not of cause incident to service, existed upon entry to 
active duty, and was not aggravated by active duty.  The 
Medical Board recommended that the veteran be separated as 
medically unfit for induction.  

The veteran's December 9, 1974 separation medical examination 
found that he had chondromalacia of patella, bilateral 
(congenital anomaly, high riding patella).  It was not in 
line of duty and existed prior to service.

Post-service medical records also show that the bilateral 
knee condition preexisted service.  The report of a January 
2005 VA orthopedic examination found that the veteran's knees 
were noted to be positioned high anatomically in the femoral 
groove bilaterally.  An X-ray conducted that date found no 
significant degenerative changes and resulted in an 
impression of unremarkable study.  The final diagnosis was 
congenital anatomical deviation anterior patellae 
bilaterally, see X-ray.  An addendum dated later that month 
provides that there was clear and unmistakable medical 
evidence that the veteran's high-riding patellae and 
chondromalacia of the knees preexisted military service.

There is also clear and unmistakable evidence of record also 
shows that the veteran's preexisting bilateral knee condition 
did not increase in severity beyond its natural progression.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Court has held 
that intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The service medical records show that military physicians had 
the opportunity to examine and treat the veteran over the 
course of several weeks.  As noted above, they concluded that 
his knee condition was not aggravated by service.  The 
credibility of these opinions is shown by the fact that in 
the January 2005 VA examination report, the examiner stated 
that there was clear and unmistakable evidence that the 
veteran's congenital high-riding patellae with chondromalacia 
of the knee was not aggravated by his military service of 
approximately 6 weeks. 

The Board observes that there is some evidence of post-
service knee degenerative changes.  VA X-rays conducted in 
December 2002 found hypertrophic degenerative changes 
involving the anterior aspects of both patellae.  Private 
post-service treatment records dated from 2004 to 2006 
reflect complaints of bilateral knee pain, possibly due to 
osteoarthritis.    

Nevertheless, there is no evidence linking these post-service 
degenerative changes, dated many years after the veteran's 
short period of active duty, to any incident of active duty.  
Rather, the evidence shows that any current degenerative 
changes are due to the veteran's preexisting bilateral knee 
condition, that was not aggravated by service.  The January 
2005 VA examination report provides that the degenerative 
joint disease shown in December 2002, and not found on 
subsequent film, was related to a congenital high-riding 
patella with chondromalacia of the knee, which preexisted 
military service.  

The Board finds that the veteran and his cousin are credible 
in their belief that prior to service the veteran had no knee 
pain and did participate in sports.  Nevertheless, their own 
lay contentions do not support his claim.  As a general 
matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The veteran and his cousin are not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether the veteran had a disease process prior to 
service or whether his active duty aggravated a preexisting 
disease process.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, the assertions 
by the veteran and his cousin cannot constitute competent 
medical evidence that his active duty caused a bilateral knee 
condition or aggravated a preexisting bilateral knee 
condition.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


